Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
The amendment filed on 11/23/2021 has been entered and made of record. Claims 1, 11 and 20 are amended. Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (US 7,241,142) in view of Chishti et al. (US 2008/0182220) and Valentine (US 2021/0319872).
As to Claim 1, Abolfathi teaches a method comprising:
receiving, by a processor configured to carry out instructions stored on a communicably coupled non-transitory computer readable medium, an input comprising a 3D mesh of orthodontic data of a user including a position of axis parameter for each tooth of a plurality of teeth of the user (Abolfathi discloses “As an initial step, a mold or a scan of patient's teeth or mouth tissue is acquired (110). This step generally involves taking casts of the patient's teeth and gums… The initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data… Advantageously, digital models of entire teeth are produced” in C3L1-19; see Fig 10-11);
determining, by the processor responsive to applying the metric model, that an output from applying the metric model falls within an acceptable range; and subsequently determining, by the processor responsive to applying the metric model, that the 3D mesh of orthodontic data of the input was sufficient for applying the metric model based on determining that the output from applying the metric model falls within the acceptable range (Abolfathi discloses “the process computes the difference between the desired end position and the achieved end position of the current tooth (462)” in C7L19-21; “The process then checks whether one or more constraints have been violated (858). If not, the process ends. Alternatively, from 858, the process adjusts the movement of moving teeth (860) and repeats checking against constraint violation” in C11L21-25; “The analysis runs until an exit condition is reached, at which time the process evaluates whether the teeth have reached the desired end position for the current path segment, or a position sufficiently close to the desired end position (step 230)” in C4L50-54; “each tooth's motion within a segment stays within threshold limits of linear and rotational translation” in C3L45-47. See also above “Response to Arguments”);
outputting, by the processor, based on determining that the input satisfies the data sufficiency requirement, a final position for each tooth based on applying the metric model to the received input (Abolfathi discloses “With a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment. Generally, in this step, the position of every tooth is specified” in C3L25-30; “to allow the display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented paths” in C4L6-10; see also a position sufficiently close to the desired end position in C4L54.)
Abolfathi doesn’t directly teach a photograph taken by the user. The combination of Chishti and Valentine further teaches following limitation:
applying, by the processor responsive to receiving the input, a metric model to the received input, wherein the metric model uses a metric comprising at least one of arch form data or tooth axes alignment data, and wherein the metric model includes data based on an extracted feature from a photograph taken by the user depicting at least one tooth of the plurality of teeth of the user (Abolfathi discloses “The process first calculates one or more root-based metrics on all tooth models (850)… the process determines metrics on moving teeth (854). One or more metrics are evaluated against the clinical constraints (856)” in C11L16-21; tooth translation in all three orthogonal direction in C2L54-59; all tooth models with its axes on the arch in Fig 10; tooth axis alignment data in Fig 5C. Chishti further discloses “Both non-contact-type and contact-type scanners also can include color cameras which, when synchronized with the scanning capabilities, provide means for capturing, in digital format, color representations of the sample objects” in [0067]; “the invention involves generating three-dimensional models of individual teeth from an initial data set that contains a 3D representation of a group of teeth” in [0022]; “The computer also can be used to segment the initial digital data set automatically into individual tooth models, such as by performing a feature detection or matching operation on the image data” in Digitally captured information can come from multiple sources such as apps resident on a smartphone or computer, data captured by the drug dispenser, from RFID chips embedded in the drug, from selfie images, from biometric logon (e.g., pupil size), from digital interfaces, from digitalized diagnostic devices, and/or from digital monitors, etc.” in [0139]; “A miosis Self-Test 864 can be carried out by having the Patient 6 take a selfie of his/her eye or face. The result is then submitted to the appropriate light adjustment algorithm and the miosis measurement is then compared to base and trended values to ascertain the Patient's 6 changes in pupil constriction” in [0459]; “Once the Image of the eye is Captured 1142, then the program Detects the Iris and Eyelid 1144, and then extracts the Iris Area 1146” in [0387].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Abolfathi with the teaching of Chishti so as to provide means for capturing, in digital format, color representations of the sample objects (Chishti, [0067]). The motivation of combining the teaching of Valentine is that captured information can come from multiple sources such as apps resident on a smartphone or computer, or from selfie images etc. (Valentine, [0139]).
Claim 2, Abolfathi in view of Chishti and Valentine teaches the method of claim 1, wherein applying the metric model to the received input comprises varying the position of an axis parameter for each tooth to minimize the metric (Abolfathi discloses “the process computes the difference between the desired end position and the achieved end position of the current tooth (462)… the process computes the complement of the difference in all six degrees of freedom of motion, namely three degrees of translation and three degrees of rotation (step 464)” in C7L19-26; “To move the current tooth in the direction of its central axis” in C7L44-45; “the process evaluates whether the teeth have reached the desired end position for the current path segment, or a position sufficiently close to the desired end position” in C4L51-53.)

As to Claim 3, Abolfathi in view of Chishti and Valentine teaches the method of claim 1, wherein the 3D mesh of orthodontic data of the user is segmented into data for each respective tooth (Abolfathi discloses “Systems and methods are disclosed for repositioning the teeth of a patient by providing a digital model of each tooth of the patient” in Abstract; “The segmented tooth paths and associated tooth position data” in C4L13-14; see also Fig 7-8 & 12.)

As to Claim 4, Abolfathi in view of Chishti and Valentine teaches the method of claim 1, wherein outputting the final position for each tooth further comprises outputting a delta from a current position of each tooth to the final position of each tooth (Abolfathi discloses “the process computes the difference between the 

As to Claim 5, Abolfathi in view of Chishti and Valentine teaches the method of claim 1, wherein the data from a historical customer treatment plan includes at least one of initial teeth positions and initial teeth orientations or final teeth positions and final teeth orientations after treatment (Abolfathi discloses “A patient's teeth are repositioned from an initial tooth arrangement to a final tooth arrangement by making a series of incremental position adjustments using appliances specified in accordance with the invention… The first appliance of a series will have a geometry selected to reposition the teeth from the initial tooth arrangement to a first intermediate arrangement…The final appliance has a geometry selected to progressively reposition teeth from the last intermediate arrangement to a desired final tooth arrangement” in C1L33-47; “Each appliance configuration represents a step along the treatment path for the patient. The steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step” in C4L17-22; “move the tooth in three-dimensions with six degrees of freedom” in C9L41-42.)

Claim 6, Abolfathi in view of Chishti and Valentine teaches the method of claim 1, wherein the 3D mesh of orthodontic data of the user further includes root data for each tooth (Abolfathi discloses root modeling as shown in Fig 7-8).

As to Claim 7, Abolfathi in view of Chishti and Valentine teaches the method of claim 6, wherein (1) the root data is from a scan of the user's teeth or (2) the root data comprises virtual roots and the virtual roots are computed predictions of root locations based on the orthodontic data of the user (Abolfathi discloses “The scanned upper portion, including the crown, is then supplemented with a modeled 3D root. The 3D model of the root can be statistically modeled” in C8L65-67.)

As to Claim 8, Abolfathi in view of Chishti and Valentine teaches the method of claim 6, wherein the root data comprises predicted roots, wherein the predicted roots are generated by matching the orthodontic data of the user to a database comprising orthodontic data associated with respective root scans (Abolfathi discloses root model in Fig 7-8. Chishti further discloses “roots imaged through x-ray, CT scan, or MRI techniques. Tooth roots and hidden surfaces also can be extrapolated from the visible surfaces of the patient's teeth” in [0019]; database of typical root models in [0118]; predict the shape of the rots for a specific teeth and provide comparison points for extrapolation of the patients roots in [0119].)

As to Claim 10, Abolfathi in view of Chishti and Valentine teaches the method of claim 1, further comprising generating a treatment plan using the final position for each tooth based on applying the metric model to the received input (Abolfathi discloses “FIG. 12 shows another a set of metrics relating to planned tooth movement. In this embodiment, a volume of a tooth 800 to be moved is determined” in C10L53-55.)

Claim 17 is rejected based upon similar rationale as Claim 7 & 8.

Claim 20 recites similar limitations as claims 1-8 but in a computer-readable storage media form besides that the labeled data from an input from the user (Chishti discloses “For both the human-assisted and automated segmentation techniques, the clinician can simplify the tooth identification process by marking the physical tooth model before the model is scanned. Upon scanning, these marks become part of the digital tooth model” in [0115]; “these landmarks can be extracted manually or by use of a feature detection algorithm” in [0117]). Therefore, the same rationale used for claims 1-8 is applied.

As to Claim 21, Abolfathi in view of Chishti and Valentine teaches the method of claim 10, wherein the generated treatment plan is used to manufacture a plurality of dental aligners configured to reposition teeth of the user based on the final position for each tooth (Abolfathi discloses “In addition, computationally defining the aligner geometry facilitates direct aligner manufacturing under numerical control” in C2L6-8.)

Claim 23 is rejected based upon similar rationale as Claim 10 & 21.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi in view of Chishti and Valentine, further in view of Pattijn et al. (US 2010/0280798).
As to Claim 9, Abolfathi in view of Chishti and Valentine teaches the method of claim 1. The combination of Pattijn further teaches comprising modeling a periodontal ligament using the orthodontic data of the user, wherein the output of the final position for each tooth is further based on the modeling of the periodontal ligament (Pattijn discloses “3D imaging techniques and computer technology are used to simulate and predict tooth movement as a function of the chosen treatment, i.e. a specific orthodontic appliance” in Abstract; “A tooth is surrounded by a membrane known as the periodontal ligament (PDL)” in [0046]; “The model starts by making a 3D model of the PDL, based on the 3D information of the tooth roots. For reasons of simplicity the PDL may be modelled as a 3D paraboloid or a 3D elliptical paraboloid for teeth with one root” in [0055].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Abolfathi, Chishti and Valentine with the teaching of Pattijn so as to predict tooth movement based on the biomechanical stress and/or strain in the periodontal ligament (Pattijn, [0046]).

Claims 11-16, 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi in view of Chishti and Valentine, further in view of Arnone et al. (US 2007/0244718).
Claim 11 recites similar limitations as claim 1 but in a system form. Claim 11 further cites following limitations:
data from a historical customer treatment plan, wherein the data from the historical customer treatment plan is assigned a grade or score associated with success of final teeth positioning and orientation (Abolfathi discloses data from a historical customer treatment plan, for example, initial tooth arrangement and following a set of intermediate tooth arrangement in C1L33-47. Arnone further teaches “the PAR (Peer Assessment Rating) index identifies how far a tooth is from a good occlusion. A score is assigned to various occlusal traits which make up a malocclusion. The individual scores are summed to obtain an overall total, representing the degree a case deviates from ideal functional alignment and occlusion. The PAR grader is then calibrated to a known standard set of orthodontic conditions so this individual is able to rate new cases similarly” in [0005]; an example of a score of zero and higher scores in [0006].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Abolfathi, Chishti and Valentine with the teaching of Arnone so as to overcome some of the subjective indices used to objectively define a patient's initial dentition and final outcome (Arnone, [0005]).

Claim 12 is rejected based upon similar rationale as Claim 2.
Claim 13 is rejected based upon similar rationale as Claim 3.
Claim 14 is rejected based upon similar rationale as Claim 4.

Claim 15, Abolfathi in view of Chishti, Valentine and Arnone teaches the system of claim 11, wherein the input further includes general rules and guidelines for positioning of teeth, the rules and guidelines comprising a set of limits outside of which final tooth arch and tooth positioning data may not be set (Abolfathi discloses “In this implementation, a rule-based inference engine 456 is used to process the input data previously described (input 454) and a set of rules 452a-452n in a rule base of rules 452” in C6L54-57, see also col 7.)

Claim 16 is rejected based upon similar rationale as Claim 6.
Claim 19 is rejected based upon similar rationale as Claim 10.

Claim 22 is rejected based upon similar rationale as Claim 21.

As to Claim 24, Abolfathi in view of Chishti, Valentine and Arnone teaches the system of claim 11, wherein the metric model weights portions of the historical data based on the grades or scores (Abolfathi discloses “the process computes the difference between the desired end position and the achieved end position of the current tooth (462)” in C7L19-21; “In this implementation, a rule-based inference engine 456 is used to process the input data previously described (input 454) and a set of rules 452a-452n in a rule base of rules 452” in C6L54-57, see also some examples of rules in col 7. Here, each rule refers to metric model weight on a portion of the historical data. If the comparison is close enough, it means a high score or grade.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi in view of Chishti and Valentine, further in view of Arnone and Pattijn.
Claim 18 is rejected based upon similar rationale as Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WEIMING HE/
Primary Examiner, Art Unit 2612